     Case 2:20-cv-02458-RGK-SK Document 39 Filed 06/26/20 Page 1 of 3 Page ID #:165



1     Gerald Singleton (SBN 208783)                 Andres Pereira
      J. Ross Peabody (SBN 98190)                   Pro Hac Vice Pending
2     SINGLETON LAW FIRM, APC                       TX State Bar No. 00794440
      857 E. Main Street                            ANDRES PEREIRA LAW FIRM P.C.
3     Ventura, California 93001                     14709 Custer Court
      Tel: (619) 771-3473                           Austin, Texas 78734
4     Fax: (619) 255-1515                           Tel: (713) 305-6188
      gerald@slffirm.com                            Fax: (512) 309-5861
5     ross@slffirm.com                              apereira@andrespereiracpc.com
6     Mikal C. Watts
      Admitted Pro Hac Vice
7     TX State Bar No. 20981820
      Guy L. Watts
8     Admitted Pro Hac Vice
      TX State Bar No. 24005316
9     Jennifer Neal
      Admitted Pro Hac Vice
10    TX State Bar No. 24089834
      WATTS GUERRA LLP
11    811 Barton Springs Rd., Ste. 725
      Austin, Texas 78704
12    Tel: (512) 479-0500
      Fax: (512) 479-0502
13    mcwatts@wattsguerra.com
      gwatts@wattsguerra.com
14    jneal@wattsguerra.com
15    Attorneys for Plaintiffs
16
                         UNITED STATES DISTRICT OF CALIFORNIA
17
                             CENTRAL DISTRICT OF CALIFORNIA
18

19    DEBRA DALTON and MICHAEL                Cause No. 2:20-CV-02458
      DALTON,
20                                            JOINT STIPULATION OF DISMISSAL,
                   Plaintiffs,
21                                            WITHOUT PREJUDICE, OF CLAIMS
                   v.                         TO BE REFILED IN A RELATED
22                                            MATTER
      PRINCESS CRUISE LINES LTD.,
23
                   Defendant.
24

25     JOINT STIPULATION OF DISMISSAL, WITHOUT PREJUDICE, OF CLAIMS
                    TO BE REFILED IN A RELATED MATTER
26

27

28                                           1
      JOINT STIPULATION OF DISMISSAL, WITHOUT
      PREJUDICE, OF CLAIMS TO BE REFILED IN A RELATED
      MATTER
     Case 2:20-cv-02458-RGK-SK Document 39 Filed 06/26/20 Page 2 of 3 Page ID #:166



1            COMES NOW All parties in the above styled and numbered cause of action and,
2     pursuant to Fed. R. Civ. P. 41(a)(1)(a)(ii), files this their Joint Stipulation Of Dismissal,
3     Without Prejudice, Of Claims To Be Refiled In A Related Matter, and in support thereof
4     hereby states as follows:
5            1.     As a very brief introduction, the claims and causes of action which are the
6     subject of this Joint Stipulation Of Dismissal, Without Prejudice, Of Claims To Be Refiled
7     In A Related Matter are each based on allegations by the Plaintiffs that they were exposed
8     to the Covid-19 virus on the Defendant’s Grand Princess cruise ship, which departed from
9     San Francisco, California on February 21, 2020.
10           2.      During a conference between counsel for each of these Plaintiffs and for
11    Defendant Princess Cruise Lines it was agreed by all counsel that the litigation of these
12    cases would be much more efficient for the court and the parties if the plaintiffs would
13    amend the complaints in Cause no. 2:20-cv-02458, styled Debra Dalton and Michael
14    Dalton v. Princess Cruise Lines, Ltd.; Cause No. 2:20-Cv-03776; styled Geraldine Drake,
15    et al, v. Princess Cruise Lines, Ltd.; and Cause No. 2:20-CV- 03788; styled Kris Parker
16    et al v. Princess Cruise Lines, Ltd, so that the Plaintiffs who have been confirmed to have
17    contracted the COVID-19 virus would be included in one case, and those plaintiffs who,
18    as of the date of this filing, not tested positive for the virus would be included in one case.1
19                                      CLAIMS TO BE DISMISSED
20           3.      To effectuate this realignment of Plaintiffs as agreed by the parties, it is
21    necessary, as the parties have agreed and stipulated, to dismiss all claims brought by all
22    Plaintiffs in this matter, without prejudice, with the respective parties bearing their own
23    costs and fees. 2
24

25    1
        See Joint Stipulation Of All Parties Regarding Plaintiffs Amendment Of Complaints In Response To The
      Filing Of Defendant’s Motion To Dismiss In Dalton v. Princess Cruise Lines, Ltd.
26    2
        The claims of the Plaintiffs’ which are being dismissed without prejudice in this matter, by agreement
      of the parties, are to be reasserted in Cause No. 2:20-cv-03788, styled Kris Parker et al. Princess Cruise
27    Lines, Ltd., through the amendment of the Complaint to be filed in that matter.
28                                                         2
      JOINT STIPULATION OF DISMISSAL, WITHOUT
      PREJUDICE, OF CLAIMS TO BE REFILED IN A RELATED
      MATTER
     Case 2:20-cv-02458-RGK-SK Document 39 Filed 06/26/20 Page 3 of 3 Page ID #:167



1           IT IS SO STIPULATED:
2     Dated: June 26, 2020                    SINGLETON LAW FIRM, APC
3                                             By: /s/Gerald Singleton
                                                  Gerald Singleton
4                                                 Attorneys for Plaintiffs
5

6

7                                             MALTZMAN & PARTNERS
8                                             By: /s/ Edgar R. Nield
                                                  Edgar R. Nield
9                                                 Attorney for Defendant Princess
10                                                Cruise Lines, Ltd.

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                           3
      JOINT STIPULATION OF DISMISSAL, WITHOUT
      PREJUDICE, OF CLAIMS TO BE REFILED IN A RELATED
      MATTER
